                                                                   Entered on Docket
                                                                   July 17, 2020
                                                                   EDWARD J. EMMONS, CLERK
                                                                   U.S. BANKRUPTCY COURT
                                                                   NORTHERN DISTRICT OF CALIFORNIA

                   1    BAO M. VU (SB #277970)
                        bao.vu@stoel.com
                   2    THOMAS A. WOODS (SB #210050)
                        thomas.woods@stoel.com              Signed and Filed: July 16, 2020
                   3    ANDREW H. MORTON (admitted pro hac vice)
                        andrew.morton@stoel.com
                   4    STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                   5    Sacramento, CA 95814
                        Telephone: 916.447.0700             ________________________________________
                                                            DENNIS MONTALI
                   6    Facsimile: 916.447.4781             U.S. Bankruptcy Judge
                   7    Proposed Counsel for Debtor and
                        Debtor in Possession
                   8

                   9
                                                    UNITED STATES BANKRUPTCY COURT
                10
                                                    NORTHERN DISTRICT OF CALIFORNIA
                11
                                                           SAN FRANCISCO DIVISION
                12
                        In re:                                              Case No. 20-30383
                13
                        CROSSCODE, INC.,                                    Chapter 11
                14
                                             Debtor.                        ORDER GRANTING ORAL MOTION TO
                15                                                          SHORTEN TIME TO APPROVE
                                                                            COMPROMISE PURSUANT TO FED. R.
                16                                                          BANKR. P. 9019
                17

                18               At a hearing held by the Court on July 15, 2020, counsel for Crosscode, Inc., the debtor and

                19     debtor-in-possession (the “Debtor”) in the above-captioned chapter 11 case, advised and discussed

                20     with the Court the Debtor’s agreement to terms and intention to move for approval of a settlement

                21     agreement with Mr. Aditya Sharma and Dr. Anshu Sharma (together with the Debtor, the

                22     “Parties”). The Parties expect that the form of settlement agreement will be made final and that the

                23     Debtor will file a motion to approve and authorize its entry into the final form settlement agreement

                24     pursuant to Fed. R. Bankr. P. 9019 (the “Motion”) on or before Monday, July 20, 2020. For the

                25     reasons explained and based on the record of the July 15, 2020 hearing and for good and sufficient

                26     cause:

                27               IT IS HEREBY ORDERED THAT:

                28               1.     The Debtor shall file the Motion by Monday, July 20, 2020.
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                Case: 20-30383         Doc# 95     Filed: 07/16/20     Entered: 07/17/20 12:06:37       Page 1 of 2
                   1          2.      Objections to the Motion shall be filed with the Court and served and noticed to the
                   2   Parties no later than Wednesday July 29, 2020 at 12:00 p.m. (noon), prevailing Pacific time
                   3   (the “Objection Deadline”).
                   4          3.      If an objection is not properly filed with the Court and served and noticed to
                   5   the Parties by the Objection Deadline, the Court may enter an order granting the relief
                   6   requested in the Motion without further notice or hearing.
                   7          4.      If an objection is properly filed, served, and noticed before the Objection Deadline,
                   8   then the Motion shall be heard on shortened time on Thursday, July 30, 2020 at 9:30 a.m.,
                   9   prevailing Pacific Time.
                10            5.      The Court shall retain exclusive jurisdiction to hear and determine all matters arising
                11     from or related to the implementation, interpretation, or enforcement of this Order.
                12                                          ** END OF ORDER **
                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                Case: 20-30383      Doc# 95       Filed: 07/16/20    Entered: 07/17/20 12:06:37        Page 2 of 2
